ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Clauss Construction                          )      ASBCA No. 59333
                                             )
Under Contract No. NNC08CA90C                )

APPEARANCE FOR THE APPELLANT:                       John C. Person, Esq.
                                                     Person & Craver, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                     NASA Chief Trial Attorney
                                                    MacAllister A. West, Esq.
                                                     Trial Attorney
                                                     NASA Glenn Research Center
                                                     Cleveland, OH

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

      Dated: 13 January 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59333, Appeal of Clauss
Construction, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals